DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
1.	This communication is in response to the amendment of 5/17/2022 in which Applicant elects Group I encompassing claims 1-8 and 18-20. Applicant further submits that restriction should be withdrawn and that a search and examination of Group I and II would not place a serious burden on Examiner. Examiner ever respectfully disagrees as Group I (Claims 1-8 and 18-20) are drawn towards a UE in which is shown to have separate utility such as “detecting, by the UE according to the location of the resource, the control signaling transmitted by a base station using the at least one control channel” in which is shown in Figure 3 and Group II (Claim 19-17) are drawn towards a base station in which is shown to have separate utility such as “configuring, by a base station, at least one control channel for transmission repetition” in which is shown in Figure 4. Thus Examiner believes restriction to be proper. Accordingly, Claims 1-8 and 18-20 are currently pending in the application and Claims 9-17 withdrawn. 

	

Claim Objections
2.	Claim 7 is objected to because of the following informalities:  
Claim 7 recites “Determining, by the UE”. Examiner believes this to be a typo and should be “determining, by the UE”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control signaling" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. (US 2018/0192405).

Regarding claim 1, 18, Gong discloses a method for transmitting control signaling (different instances of the DCI message are transmitted in two or more different search spaces being monitored by the UE…the UE monitors the multiple search spaces after receiving a configuration signaling, [0027] and [0048] and [0065] and [0078]-[0080] and [0083] and Figure 16), comprising:
	determining, by User Equipment (UE), a location of a resource of at least one control channel for transmission repetition, wherein the at least one control channel is located in a control region (the UE receive multiple repeated instances of one DCI message wherein multiple instances be mapped across multiple search space types and/or control resource sets and the search spaces be transmitted over different physical control channels and each configuration setting includes at least one of:… a time/frequency resource set assignment, [0043] and [0052] and [0078]-[0080] and [0048] and [0075] and [0050]); and
	detecting, by the UE according to the location of the resource, the control signaling transmitted by a base station using the at least one control channel (the UE may blindly decode another one of the sampled search spaces. This may continue until the UE either decodes the DCI message and search spaces be transmitted over different physical control channels , [0048] and [0052] and [0043] and [0078]-[0080] and [0075] and [0050]).

Regarding claim 2, 19, Gong discloses before determining, by the UE, the location of the resource of the at least one control channel for transmission repetition, further comprising: receiving, by the UE, repeat configuration signaling sent by the base station (providing the UE a plurality of configuration settings for receiving a downlink control information (DCI) message, and the UE receive multiple repeated instances of one DCI message wherein multiple instances be mapped across multiple search space types and/or control resource sets, [0078]-[0080] and [0043]  and [0075] and [0050]).

Regarding claim 3, Gong discloses wherein receiving, by the UE, the repeat configuration signaling sent by the base station comprises: in response to determining that first-time transmission of the control signaling fails, receiving, by the UE, the control signaling being repeated (if the UE is unable to successfully decode the DCI message when blindly decoding the first search space, then the UE may blindly decode another one of the sampled search spaces, [0048] and [0043] and [0050]).

Regarding claim 4, 20, Gong discloses wherein determining, by the UE, the location of the resource of the at least one control channel for transmission repetition comprises: determining, by the UE according to a pre-defined resource locating rule, the location of the resource of the at least one control channel for repeating the control signaling (Each configuration setting defines at least one parameter and configuration parameters that are predefined, [0078]-[0080] and [0026]).

Regarding claim 5, Gong discloses wherein determining, by the UE, the location of the resource of the at least one control channel for transmission repetition comprises: receiving, by the UE, notification signaling sent by the base station, wherein the notification signaling comprises the location of the resource of the at least one control channel bearing the control signaling being repeated (providing the UE a plurality of configuration settings for receiving a downlink control information (DCI) message, and the UE receive multiple repeated instances of one DCI message wherein multiple instances be mapped across multiple search space types and/or control resource sets, [0078]-[0080] and [0043]  and [0075] and [0050]).

Regarding claim 8, Gong discloses decoding, by the UE, the control signaling detected in control channels separately; or decoding, by the UE, the control signaling detected in control channels jointly (each instance can be independently decoded for one DCI message, [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Papasakellariou et al. (US 2015/0181576).
Regarding claim 6, Gong fails to disclose acquiring, by the UE based on indication information in the control signaling transmitted, a repeat mode of repeating the control signaling. However in a similar field of endeavor, Papasakellariou discloses acquiring, by the UE based on indication information in the control signaling transmitted, a repeat mode of repeating the control signaling, wherein the indication information is located in an information domain in the control signaling, the information domain is fixed or configurable, and the information domain is of a fixed or configurable length (a DCI format can include a 1-bit field (correlating to information domain being fixed or configurable length) for indicating a number of repetitions and a field in a DCI format indicates a number of repetitions for a respective EPDCCH transmission, [0103]-[0104] and [0098]-[0100] and [0074]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having DCI comprise a field indicating a repeat mode of a number of repetitions as disclosed by Papasakellariou into the method for downlink control channel design as disclosed by Gong in order to improve the system and flexibly indicate a repeat mode of a number of repetitions for a control channel to a UE for a repetition of PDCCHs/DCIs. 

Regarding claim 7, Gong fails to disclose determining, by the UE based on an identifier in the control signaling, whether the control signaling is the control signaling being repeated. However in a similar field of endeavor, Papasakellariou discloses determining, by the UE based on an identifier in the control signaling, whether the control signaling is the control signaling being repeated, wherein the identifier is located in an information domain in the control signaling, the information domain is fixed or configurable, and the information domain is of a fixed or configurable length (a DCI format can include a 1-bit field (correlating to information domain being fixed or configurable length) for indicating a number of repetitions and a field in a DCI format indicates a number of repetitions for a respective EPDCCH transmission, [0103]-[0104] and [0098]-[0100] and [0074]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having DCI comprise a field indicating the control signaling being repeated as disclosed by Papasakellariou into the method for downlink control channel design as disclosed by Gong in order to improve the system and flexibly indicate a number of repetitions for a control channel to a UE for a repetition of PDCCHs/DCIs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2018/0048448) disclosing EPDCCH search space determination  comprising an EPDCCH candidate for transmitting downlink control information to a UE (abstract).
Li (US 2017/0019216) disclosing method and apparatus for determining repetition quantity of downlink control channel (abstract)

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473